Wilson, Sp. J.,
delivered the opinion of the court.
This is an application for a construction of our statutes relative to the commissions to be allowed the clerk of the Supreme. Court on moneys received by him from delinquent collectors and reported to the Comptroller, and. paid into the Treasury of the State.
The clerk insists that he is entitled to receive six per. cent, on all sums so received and put .into the Treasury. The Comptroller construes the legislation of the State to give this per cent, only to clerks of the circuit courts.
No officer is allowed to demand or receive fees or other compensation for any service further than is expressly provided by law: Sec. 5269, M. & V. Eev. Code. We have been unable to find any express pi'Ovision of law giving the clerk of this court the per cent, claimed on moneys received by him from delinquent collectors reported to the Comptroller and paid into the State Treasury.
*123We do lind that such a per cent, is allowed to the clerks of circuit courts - on moneys received from the source stated.
We further find that the clerks of all the courts in this State, . for selling property under decree of courts, receiving, collecting and paying out the proceeds,, are entitled to commissions at the rate of $4 for the first $100; $3 for every $100 over $100, and not including $300; $2 for every $100 over $300 and under $500, and at the rate of $1.50 for all over $500, until the fees amount to $100: M. & ~V. Rev. Code, 5301. It is also. provided that if the amount of sale exceed $6,000, the court may give the clerk additional compensation, but not in any case to exceed two per cent, on the whole amount of sale :• Sec. 5302, M. & V. Rev. Code. We cannot assent to the position of the clerk, that sec. 741, T. & S. Rev. Code, is to be taken and construed as if it stood by itself. It is a familiar principle that all statutes in pari materia are to be construed together, and made harmonious if possible.
We think, .viewing our whole legislation together upon the subject-matter in issue, that the clerk of' this court is not entitled to receive the six per cent, claimed by him, but that he is entitled under sections-5301 and 5302. M. & V. Rev. Code, above cited.